Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19, 21 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
Power sourcing equipment (PSE) for power over Ethernet (PoE), the PSE comprising: a first common discharge circuit coupled to the first circuit and the second circuit and configured to: receive the first surge from the first circuit-discharge the first surge, receive the second surge from the second circuit, and discharge the second surge as recited in claim 1.
A Power over Ethernet system comprising: a first common discharge circuit coupled to the first circuit and the second circuit and configured to: receive the first surge from the first circuit- discharge the first surge, receive the second surge from the second circuit, and discharge the second surge as recited in claim 11.

discharging a positive surge to ground to protect a power supply control circuit of the PSE when the positive surge is generated on an Ethernet port of the PSE, wherein the Ethernet port comprises a power supply pin group and a non-power supply pin group, wherein the surge protection circuit comprises a first
circuit, a second circuit, and a common discharge circuit wherein the first circuit is coupled to the power supply pin group, the power supply control circuit, and the common discharge circuit, wherein the second circuit is coupled to the non-power supply pin group and the common discharge circuit, and wherein discharging the positive surge to ground comprises:
inputting the positive surge from the power supply pin group: transmitting, by the first circuit, the positive surge input from the power supply pin group to the common discharge circuit; and
transmitting, by the second circuit, the positive surge to the common discharge circuit; and
discharging a negative surge to ground to protect the power


inputting the negative surge from the power supply pin group; transmitting the negative surge input .from the power supply pin group to the common discharge circuit: and
transmitting the negative surge input from the non-power supply pin group to the common discharge circuit as recited in claim 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANNY NGUYEN/           Primary Examiner, Art Unit 2836